





Exhibit 10.7
June 17, 2016
Via Email (nbhatt@calamos.com)
Mr. Nimish S. Bhatt
2431 Fawn Lake Cir
Naperville, IL 60564
Dear Nimish:
For good and valuable consideration, this side letter agreement amends that
certain Confidentiality and Restrictive Covenants Agreement signed by you on
April 21, 2015 (“CRCA”) as follows:
Sections 5(c) and 5(d) of the CRCA are replaced as follows:
“(c)    refer to any Fund offered or managed by the Company (“Company Fund”) or
the investment performance thereof in any public filing or statement, including
without limitation social media, or in the advertisement or marketing of any
service or product which is a Competing Activity, except that Employee may
accurately refer in biographical information (such as a resume or social media
listing) to the fact that Employee was employed by the Company, to Employee’s
title, job responsibilities or duties during such employment, or to the name of
a Company Fund for which Employee provided services, provided that no event
shall such information include the track record or other information relating to
the investment performance of any Company Fund; or;” and
“(d)    own or control any interest in, or act as an officer, director,
employee, consultant, or advisor of, to or for any Entity directly or indirectly
engaged in the Business which refers to any Company Fund or the investment
performance thereof, in any public filing or statement, including without
limitation social media, or in the advertisement or marketing of any service or
product which is a Competing Activity, except to the extent such Entity
accurately refers in biographical information to the fact that Employee was
employed by the Company, to Employee’s title, job responsibilities or duties
during such employment, or to the name of a Company Fund for which Employee
provided services, provided that no event shall such information include the
track record or other information relating to the investment performance of any
Company Fund.”
The CRCA as amended by this side letter, including all unchanged provisions,
shall remain in full force and effect. Please indicate your acceptance of the
terms of this side letter by signing and returning one copy of this document to
me.







--------------------------------------------------------------------------------





Warmest Regards,
 
 
 
 
 
/s/ John S. Koudounis
 
John S. Koudounis
 
Chief Executive Officer
 
 
 
 
 
Accepted and Agreed to
 
 
 
This 17th day of June, 2016
 
 
 
/s/ Nimish S. Bhatt
 
Nimish S. Bhatt
 
 
 






